NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DANIEL ENRIQUE GUEVARA-VILCA,      )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D11-5805
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 10, 2015.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Marc David Seitles and Ashley Litwin of
The Law Offices of Marc David Seitles,
P.A., Miami, and Marcia J. Silvers of
Marcia J. Silvers, P.A., Miami, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Diana K. Bock,
Assistant Attorney General, Tampa,
for Appellee.


NORTHCUTT, Judge.

              Daniel Guevara-Vilca appeals his convictions for possession of child

pornography. Owing to a discovery violation by the State, we reverse and remand for a

new trial.
              Evidence at Guevara-Vilca's jury trial reflected that in early 2010, a

detective with the Collier County Sheriff's Office was investigating the dissemination of

child pornography through Internet peer-to-peer file sharing networks. The detective

testified that participants in such networks could search and download files from other

participants' computers. In this fashion, the detective discovered and downloaded a file

containing a video of children engaged in sex acts. By issuing a subpoena to the local

Internet service provider, investigators were able to identify the account and location of

the computer from which the file was downloaded. The detective obtained a search

warrant for that address.

              The implicated residence was a two-bedroom apartment occupied by

Guevara-Vilca, then twenty-four years old, along with his mother and brother. All of

them were home when the detective arrived to execute the search warrant

accompanied by four other law enforcement officers and a sheriff's employee. The

officers "put" the family on a couch in the living room, read the warrant, and searched

the apartment. The officers found several computers in the home. After they were

photographed in place, the detective took the computers to the kitchen for a preliminary

forensic examination. Just one of them contained offending images, a laptop found with

other computer equipment in a rear bedroom.

              The detective recounted to the jury that when the police had first entered

the apartment, Guevara-Vilca walked out of that bedroom. Later, as the detective

emerged from the bedroom with the laptop, he asked Guevara-Vilca if it was the

computer Guevara-Vilca usually used. Guevara-Vilca said that it was. Defense counsel

immediately objected because the State had not previously disclosed this admission by



                                           -2-
Guevara-Vilca. Counsel further noted that the detective had not mentioned the

statement in his deposition. The trial court sent the jury out and conducted a

Richardson1 hearing.

              The prosecutor advised the court that he had been aware of the statement

and thought it had been disclosed. He acknowledged that the failure to disclose it was

a discovery violation, albeit an inadvertent one. The court and attorneys discussed the

potential prejudice, primarily focusing on whether there were grounds to suppress the

statement because it had been elicited without Miranda2 warnings. Guevara-Vilca

subsequently had given a recorded statement to the detective after he waived his rights,

and defense counsel had not challenged its admissibility. During the Richardson

hearing, defense counsel was permitted to question the detective about any other

statements Guevara-Vilca might have made before receiving Miranda warnings, but

there were none. Defense counsel withdrew his motion for mistrial, and the court found

that the violation was inadvertent and caused no procedural prejudice to the defense.

              Defense counsel then sought to further question the detective for

purposes of determining whether there was a Miranda violation. The court refused to

allow further inquiry but stated that it would permit the defense to "brief it." The court

also noted that if there was a Miranda violation, the fruit-of-the-poisonous-tree doctrine

might be implicated. After a ten-minute recess, the court asked defense counsel if he

had anything else for the court to consider. Counsel offered nothing further.




              1Richardson v. State, 246 So. 2d 771 (Fla. 1971).
              2Miranda v. Arizona, 384 U.S. 436 (1966).

                                            -3-
              During the trial, the State introduced 206 photographs and 248 videos

containing child pornography, each of which was charged in a separate count. The file

names generally contained descriptive terms.3 All of the material had been downloaded

to the laptop from January 2009 to January 2010 using LimeWire, a file-sharing

program. The files were found in thirteen different folders on the computer, including

the recycle bin. One of the testifying detectives opined that the folders did not appear to

be the default folders established by the peer-to-peer software; instead, he thought they

were folders created by the person who downloaded the material. The software allowed

a user to place material in folders that either were or were not accessible by other

network participants. The material that was initially downloaded by the Sheriff's

detective had been placed in a shareable folder.

              The bedroom from which the laptop was seized was shared by Guevara-

Vilca and his brother, who also sometimes slept in the other bedroom. The computer

was registered to Guevara-Vilca and contained one user account, also in his name. It

had more than one email profile, one of which was in Guevara-Vilca's name. The

State's witnesses could not recall the details of the other email accounts but testified

that the identities did not reflect the brother's name. There were also four nonsexual

pictures saved on the computer that showed Guevara-Vilca, and the pictures had the

word me in their titles.




              3Less graphic file names included, for example, terms like "preteen boys
sex," "Ten year old," "Seven year old . . . masturbation preteen," "Boy kiddie pedo," and
"Junior kiddie sex." Many file names were more graphic. Suffice it to say that most of
the file names suggested the content.
                                            -4-
             Guevara-Vilca's recorded statement, given after he waived his Miranda

rights, was placed in evidence and played for the jury. Guevara-Vilca stated that his

computer was used only by him. The others in the house had their own computers.

Although he acknowledged using peer-to-peer network software to download music and

pornography, he asserted that he never knowingly downloaded files that depicted

children. Guevara-Vilca explained that he did not always open downloaded files right

away; he sometimes downloaded material and looked at it later. He said that he

deleted files if he discovered that they contained child pornography. He claimed that he

paid no attention to the file names, and he did not search for pornography by age. But

he admitted that he sometimes used boys or girls in his search terms.

             Guevara-Vilca said that he downloaded pornography usually after 10 p.m.,

when the other householders were sleeping or busy on their own computers. He

estimated that the last time he had downloaded something and then realized that it

depicted a child was about two weeks before the execution of the search warrant.

Guevara-Vilca was arrested at the conclusion of the interview.

             Contrary to Guevara-Vilca's statement to the detective, his mother testified

at trial that the laptop was used by other family members and by friends. She said that

she used it herself to do general searches and to engage in online video chats with her

mother, who lived in Peru.

             The jury returned guilty verdicts on all 454 counts. Although Guevara-

Vilca had no prior criminal record, under his sentencing scoresheet the minimum

permissible sentence was 152.88 years in prison; the scoresheet contained enough




                                          -5-
points to permit a sentence as severe as life imprisonment. The trial court sentenced

Guevara-Vilca to 454 concurrent life terms.

              Guevara-Vilca raises multiple issues on appeal. We agree with his

assertion that the trial court erred in its handling of the State's discovery violation. The

State was required to disclose Guevara-Vilca's pre-Miranda response to the detective's

question, see Fla. R. Crim. P. 3.220(b)(1)(C), and it admittedly did not do so. During the

ensuing inquiry, the court was obliged to determine whether the violation was

inadvertent or willful, trivial or substantial, and, ultimately, whether it prejudiced the

defense in the preparation of its case. See Richardson v. State, 246 So. 2d 771, 775

(Fla. 1971). When a trial court concludes that a discovery violation did not prejudice the

defense, the circumstances of that lack of prejudice must affirmatively appear in the

record. Id.

              We agree with the court's conclusion that the violation was inadvertent

rather than willful. The State argued below that the violation was trivial because the

undisclosed statement was repeated in Guevara-Vilca's recorded statement. Although

the court never expressly ruled on this point, it concluded that the defense suffered no

procedural prejudice as a result of the nondisclosure. This was incorrect.

              In this context, the defense is prejudiced

              if there is a reasonable possibility that the defendant's trial
              preparation or strategy would have been materially different
              had the violation not occurred. Trial preparation or strategy
              should be considered materially different if it reasonably
              could have benefited the defendant. In making this
              determination every conceivable course of action must be
              considered.




                                              -6-
State v. Schopp, 653 So. 2d 1016, 1020-21 (Fla. 1995), holding clarified by Scipio v.

State, 928 So. 2d 1138 (Fla. 2006). As the trial court recognized, suppression of

Guevara-Vilca's earlier statement might have led to suppression of his recorded

statement, as well. See, e.g., State v. Pitts, 936 So. 2d 1111, 1133 (Fla. 2d DCA 2006)

(noting that post-Miranda statements might be subject to suppression, under Missouri v.

Seibert, 542 U.S. 600 (2004), if the defendant had made previous statements during a

custodial interrogation without Miranda warnings).

              Defense counsel explained that he had not previously moved to suppress

the recorded statement because Guevara-Vilca had waived his Miranda rights at the

beginning of the interview. If the earlier statement had been disclosed by the State,

there is a reasonable possibility that defense counsel's trial preparation and strategy

would have been materially different because counsel could have pursued the

suppression of all statements made by Guevara-Vilca. It is unclear, even at this

juncture, whether the initial statement was made during a custodial interrogation. See

Ramirez v. State, 739 So. 2d 568, 573 (Fla. 1999) (explaining that a custodial

interrogation occurs with an express question or any words or actions by the police that

reasonably appear designed to elicit an incriminating response at a time when a

reasonable person would not have felt free to leave); see also Killian v. State, 761 So.
2d 1210 (Fla. 2d DCA 2000) (holding that custodial interrogation occurred during

execution of search warrant at defendant's home). The record cannot be said to

affirmatively reflect that the discovery violation caused no prejudice to the defense; to

the contrary, the record strongly supports the opposite conclusion. See Richardson,
246 So. 2d at 775. Thus we reject the trial court's ruling in this regard.



                                            -7-
              We reverse Guevara-Vilca's convictions and remand for a new trial. This

renders moot, for now, the sentencing issue raised on appeal. Guevara-Vilca argued,

below and on appeal, that a life sentence violated the constitutional prohibition against

cruel and unusual punishment. See Amends. VIII, XIV, U.S. Const.; Art. I, § 17, Fla.

Const.; see also Solem v. Helm, 463 U.S. 277 (1983) (holding that the Eighth

Amendment proscribes sentences that are grossly disproportionate to the crime and

setting forth objective criteria for analyzing proportionality of prison terms). Our analysis

of the sentence at this point would be dicta, and it is not our intention to prejudge an

issue that may be raised in a subsequent appeal if Guevara-Vilca is convicted on

remand. But the issue, if raised, deserves serious consideration by the sentencing

court. Indeed, it is noteworthy that if Guevara-Vilca had been charged with possession

of child pornography with intent to promote, he could have been convicted and

sentenced for only one second-degree felony count rather than 454 third-degree felony

counts. See Chesser v. State, 148 So. 3d 497, 499 (Fla. 2d DCA 2014) ("The dates

that the images were created was not determinative; if law enforcement discovered all

the images in one search, they supported only one conviction under section

827.071(4).").

              Also, if Guevara-Vilca is again convicted and sentenced on remand,

defense counsel will not be limited to the arguments previously raised and he may, if

justified, advance grounds for a downward departure. Guevara-Vilca's mother testified

at sentencing that her son was born prematurely and that, at ages five and around

thirteen, he had surgeries to remove brain tumors. Expert testimony may illuminate the

ramifications of this medical history. Guevara-Vilca stated in his interview that while he



                                            -8-
graduated from high school, his grades were "D's and E's." Cf., e.g., § 921.0026(c), (d),

Fla. Stat. (2008) (providing for downward departures when defendant's capacity to

appreciate criminal nature of conduct or conform to law was substantially impaired; or

when defendant requires, and is amenable to, treatment for mental disorder unrelated to

substance addiction).

             Reversed and remanded.



ALTENBERND and CRENSHAW, JJ., Concur.




                                          -9-